Citation Nr: 1309748	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-43 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified (NOS).  

2.  Entitlement to an initial compensable rating for right carpal tunnel syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1981 to December 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Paperless Delivery of Veterans Benefits at Discharge unit in Salt Lake, Utah, which, in pertinent part, granted entitlement to service connection for an anxiety disorder, NOS, with a 50 percent disability rating assigned, effective January 1, 2010, and granted service connection for right carpal tunnel syndrome (CTS), with a noncompensable rating assigned, effective January 1, 2010.  (While the February 2010 rating decision adjudicated many issues, the Veteran perfected an appeal only with respect to the claims listed above.)  

The Veteran provided testimony during a hearing before the undersigned at the San Diego, California RO in March 2012.  A transcript of the hearing is of record.  


REMAND

During the March 2012 Board hearing, the Veteran stated that he had continued to receive VA treatment for his service-connected disabilities.  The last record of VA treatment is dated in July 2011.  There are, therefore, outstanding VA treatment records.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Moreover, the Veteran's testimony during the hearing indicated that both of the disabilities at issue have worsened since the last VA examination, which was conducted in February 2009.  During that examination, he reported that he was functioning well socially and that he did not have suicidal or homicidal ideation.  He was also not found to have any significant limitations in the functioning of his right wrist.  Since then, he has reported significant impairment in social functioning as well as regular suicidal and homicidal ideation.  Regarding right CTS, the Veteran reported during the hearing that he had had severely limited range of motion and significant weakness, as well as constant numbness or loss of feeling in his right wrist and hand.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination is required in order to determine the current severity of his psychological and right CTS symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including treatment records beginning in July 2011, and associate them with the Virtual VA claims file.  All efforts to obtain these records must be documented in the file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  Inform the Veteran of the unavailability of any records.

2.  Once the development requested in the preceding paragraph is completed, afford the Veteran a VA examination to evaluate the current severity of his service-connected psychiatric symptoms.  

The claims folder must be made available to the examiner in conjunction with the examination.

The examiner should provide an opinion as to the severity of the service-connected anxiety disorder and its impact on occupational and social functioning.  All symptoms should be identified and a global assessment of function (GAF) score should be provided.  The examiner should describe the effects of this disability on the Veteran's ability to seek and maintain employment.  The rationale for all opinions should be provided.

3.  Once all available evidence has been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of right CTS.  

The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should report all current findings related to the right CTS and should provide an opinion as to the current severity of the disability.  

The examiner should indicate whether any joint motion is affected by the CTS, and if so, specifically express findings of range-of-motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  

The examiner should also identify all neurological impairments, including the nerve involved and the severity of the impairment.  

4.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information, opinions, and explanations requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case.  After he is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

